Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

among

ZIMMER BIOMET HOLDINGS, INC.,

THE LENDERS NAMED HEREIN, and

BANK OF AMERICA, N.A., as Administrative Agent,

Dated as of December 14, 2018

 

  


Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

1

 

 

 

Section 1.01.

 

Defined Terms

1

 

Section 1.02.

 

Classification of Loans and Borrowings

21

 

Section 1.03.

 

Terms Generally

21

 

Section 1.04.

 

Accounting Terms, GAAP

22

 

 

 

 

 

Article II Amount and Terms of the Commitments

23

 

 

 

Section 2.01.

 

Commitments

23

 

Section 2.02.

 

Loans and Borrowings

23

 

Section 2.03.

 

Requests for Borrowings

24

 

 

 

 

 

Article III General Provisions Applicable to Loans

24

 

 

 

Section 3.01.

 

Funding of Borrowings

24

 

Section 3.02.

 

Interest Elections

25

 

Section 3.03.

 

Termination and Reduction of Commitments

26

 

Section 3.04.

 

Repayment of Loans; Evidence of Debt

27

 

Section 3.05.

 

Prepayment of Loans

28

 

Section 3.06.

 

Fees

28

 

Section 3.07.

 

Interest

28

 

Section 3.08.

 

Alternate Rate of Interest

29

 

Section 3.09.

 

Increased Costs

30

 

Section 3.10.

 

Break Funding Payments

31

 

Section 3.11.

 

Taxes

32

 

Section 3.12.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

35

 

Section 3.13.

 

Mitigation Obligations; Replacement of Lenders

37

 

Section 3.14.

 

Defaulting Lenders

38

 

 

 

 

 

Article IV Representations and Warranties

38

 

 

 

Section 4.01.

 

Organization; Powers

38

 

Section 4.02.

 

Authorization

38

 

Section 4.03.

 

Enforceability

39

 

Section 4.04.

 

Governmental Approvals

39

 

Section 4.05.

 

Financial Statements; No Material Adverse Effect

39

 

Section 4.06.

 

Litigation, Compliance with Laws

39

 

Section 4.07.

 

Federal Reserve Regulations

40

 

Section 4.08.

 

Taxes

40

 

Section 4.09.

 

Employee Benefit Plans

40

 

Section 4.10.

 

Environmental and Safety Matters

40

 

Section 4.11.

 

Properties

41

 

Section 4.12.

 

Investment Company Status

41

 

Section 4.13.

 

Solvency

41

i

--------------------------------------------------------------------------------

 

 

Section 4.14.

 

Anti-Corruption Laws and Sanctions

41

 

 

 

 

 

Article V Conditions

41

 

 

 

Section 5.01.

 

Effective Date

41

 

Section 5.02.

 

Conditions to All Extensions of Credit

42

 

 

 

 

 

Article VI Affirmative Covenants

43

 

 

 

Section 6.01.

 

Existence

43

 

Section 6.02.

 

Business and Properties

43

 

Section 6.03.

 

Financial Statements, Reports, Etc

44

 

Section 6.04.

 

Insurance

45

 

Section 6.05.

 

Obligations and Taxes

45

 

Section 6.06.

 

Litigation and Other Notices

46

 

Section 6.07.

 

Books and Records

46

 

Section 6.08.

 

Use of Proceeds

46

 

 

 

 

 

Article VII Negative Covenants

46

 

 

 

Section 7.01.

 

Consolidations, Mergers, and Sales of Assets

47

 

Section 7.02.

 

Liens

47

 

Section 7.03.

 

Limitation on Sale and Leaseback Transactions

49

 

Section 7.04.

 

Financial Condition Covenant

49

 

Section 7.05.

 

Indebtedness

49

 

Section 7.06.

 

Transactions with Affiliates

49

 

Section 7.07.

 

Restricted Payments

49

 

Section 7.08.

 

Investments

50

 

 

 

 

 

Article VIII Events of Default

51

 

 

Article IX The Administrative Agent

54

 

 

Article X Miscellaneous

57

 

 

 

Section 10.01.

 

Notices

57

 

Section 10.02.

 

Survival of Agreement

60

 

Section 10.03.

 

Binding Effect

60

 

Section 10.04.

 

Successors and Assigns

60

 

Section 10.05.

 

Expenses, Indemnity

64

 

Section 10.06.

 

Applicable Law

65

 

Section 10.07.

 

Waivers, Amendment

65

 

Section 10.08.

 

Entire Agreement

66

 

Section 10.09.

 

Severability

66

 

Section 10.10.

 

Counterparts

66

 

Section 10.11.

 

Headings

66

 

Section 10.12.

 

Right of Setoff

67

 

Section 10.13.

 

Jurisdiction: Consent to Service of Process

67

 

Section 10.14.

 

WAIVER OF JURY TRIAL

68

 

Section 10.15.

 

Confidentiality

68

 

Section 10.16.

 

USA PATRIOT Act Notice

69

ii

--------------------------------------------------------------------------------

 

 

Section 10.17.

 

No Fiduciary Relationship

69

 

Section 10.18.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

69

 

Section 10.19.

 

Interest Rate Limitation

70

 

 

 

iii

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01

Existing Japanese Debt

Schedule 2.01

Commitments

Schedule 7.02

Existing Liens

Schedule 7.06

Transactions with Affiliates

EXHIBITS:

Exhibit A

Form of Borrowing Request

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Administrative Questionnaire

Exhibit D-1

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-2

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-3

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (as amended and in effect from time to time, the “Agreement”)
dated as of December 14, 2018, among ZIMMER BIOMET HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the LENDERS (as defined herein) and BANK OF
AMERICA, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

The Borrower has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Borrower in the form of Loans
on the Effective Date in an aggregate principal amount not in excess of
$900,000,000.

The proceeds of the Loans made to the Borrower shall be used for general
corporate purposes and to refinance certain existing Debt of the Borrower.

Accordingly, the parties hereto agree as follows:

Article I

Definitions

Section 1.01.Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2016 Credit Agreement” shall mean the Credit Agreement dated as of September
30, 2016, among the Borrower, Zimmer Biomet G.K., a company organized under the
laws of Japan, as the Japanese borrower, ZB Investment Luxembourg S.À.R.L., a
company organized under the laws of Luxembourg, inclusive of its Winterthur
Branch, as the Luxembourg borrower, the borrowing subsidiaries party thereto,
the lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as the
administrative agent for the lenders, JPMorgan Chase Bank, N.A., Tokyo Branch,
as the administrative agent for the Japanese lenders, and J.P. Morgan Europe
Limited, as administrative agent for the European lenders, as amended and in
effect from time to time.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Amount” shall have the meaning assigned to such term in Section
3.11(a)

“Adjusted Eurodollar Rate” shall mean (a) for any Interest Period with respect
to any Eurodollar Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurodollar Rate for
such Eurodollar Loan for such Interest Period by (ii) one minus the Statutory
Reserve Rate for such Eurodollar Loan for such Interest Period and (b) for any
day with respect to any ABR Loan bearing interest at a rate based on the
Eurodollar Rate, a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Rate for such ABR
Loan for such day by (ii) one minus the Statutory Reserve Rate for such ABR Loan
for such day.

 

--------------------------------------------------------------------------------

 

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Fees” shall have the meaning assigned to such term in Section
3.06(a).

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 10.04 in the form of Exhibit C.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Agreement” shall have the meaning set forth in the preamble.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Adjusted Eurodollar Rate plus
1.00%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 3.08 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money laundering,
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977 and the UK Bribery Act of 2010 (and any regulations promulgated
thereunder).

“Applicable Margin” shall mean, for each Eurodollar Loan, an applicable rate per
annum equal to 0.875% and for each ABR Loan, an applicable rate per annum equal
to 0%.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean MLPFS and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers and joint bookrunners.

2

--------------------------------------------------------------------------------

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from and including the Effective
Date to (but excluding) the earliest of (a) January 31, 2019, (b) the date of
termination of the Commitments of all Lenders pursuant to, and in accordance
with, Section 3.03, and (c) the date of termination of the Commitments of all
Lenders pursuant to, and in accordance with, Article VIII.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become, other than via an Undisclosed Administration, the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment; provided,
that, a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority so long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Basis Point” shall mean 1/100th of 1 %.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

3

--------------------------------------------------------------------------------

 

“Board of Directors” shall mean either the board of directors of the Borrower or
any duly authorized committee thereof or any committee of officers of the
Borrower acting pursuant to authority granted by the board of directors of the
Borrower or any committee of such board.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding the foregoing, all leases of any Person (including leases
entered into after the Effective Date) that are or would be treated as operating
leases in accordance with GAAP as in effect on December 31, 2015, shall continue
to be accounted for as operating leases (and none of the obligations of the
lessee thereunder shall constitute Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP after such date that would
otherwise require any of the obligations of the lessee thereunder to be treated
as Capital Lease Obligations

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed or insured by, the United States Government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof whose
short-term commercial paper rating at the time of acquisition is at least B or
the equivalent thereof by Fitch IBCA, A-3 or the equivalent thereof by S&P,

4

--------------------------------------------------------------------------------

 

or P-3 or the equivalent thereof by Moody’s; (c) commercial paper of an issuer
rated at least A-2 or the equivalent thereof at the time of acquisition by S&P
or at least P-2 or the equivalent thereof at the time of acquisition by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities or
marketable direct obligations with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; provided, however, that, in case of any investment by a Foreign
Subsidiary, “Cash Equivalents” shall also include: (i) certificates of deposit,
time deposits, Eurodollar time deposits, bankers’ acceptances or overnight bank
deposits having maturities of six months or less from the date of acquisition
issued by any commercial bank located in the same jurisdiction as such Foreign
Subsidiary whose short-term commercial paper rating at the time of acquisition
would meet or exceed those ratings applicable to a Lender set forth in clause
(b) hereof, (ii) direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Subsidiary is organized or is conducting business
or in obligations fully and unconditionally guaranteed by such sovereign nation
(or any agency thereof), in each case maturing within one year from the date of
acquisition, (iii) investments of the type and maturity described in clauses (c)
through (f) above of obligors located in the same jurisdiction as such Foreign
Subsidiary, which Investments or obligors (or the parent of any such obligor)
have ratings described in clauses (c) through (f) or equivalent ratings from
comparable foreign rating agencies and (iv) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this proviso.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than (i) the Borrower, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Borrower or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Stock of the Borrower (within the meaning
of Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) or (b) during any period of 12 consecutive months,
commencing before and ending after, or commencing after, the Effective Date,
individuals who on the first day of such period were directors of the Borrower
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office or approved prior to their
election by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Borrower.

5

--------------------------------------------------------------------------------

 

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender (or, for purposes of Section 3.09, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitments” shall mean, as to any Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, expressed as an amount representing the
maximum principal amount of the Loans to be made by such Lender hereunder, as
such Commitment may be (a) irrevocably reduced pursuant to Section 3.03 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of such Lender’s Commitment
is set forth opposite such Lender’s name in Schedule 2.01 under the heading
“Commitment”. The initial aggregate amount of the Commitments is $900,000,000.

“Company Stock” shall mean the common stock, $0.01 par value per share, of the
Borrower, and the associated preferred stock purchase rights.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
subject to the consent of the Borrower (such consent not to be unreasonably
withheld); provided, that, the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that, no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 3.09, 3.10, 3.11, or 10.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

6

--------------------------------------------------------------------------------

 

“Consolidated Cost Savings” shall mean, for any period, those synergies and
cost-savings of the Borrower and its Subsidiaries related to operational
changes, restructuring, reorganizations, operating expense reductions, operating
improvements and similar restructuring initiatives relating to the LDR
Acquisition, in each case, that are reasonably anticipated by the Borrower in
good faith to be realized within 36 months following September 30, 2016 (in each
case calculated on a pro forma basis as if such synergies and cost-savings had
been realized on the first day of the period, and net of the amount of actual
benefits realized during such period from such actions to the extent already
included in Consolidated Net Income for such period); provided, that, to the
extent that such synergies or cost savings are no longer reasonably expected by
the Borrower to be realized within 36 months following September 30, 2016, as
applicable, then such synergies or cost savings shall not be included in the
definition of “Consolidated Cost Savings”.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and, other than in the case of clause (i)
below, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of: (a) income tax expense, (b) interest
expense (including imputed interest on Capital Lease Obligations), amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Debt (including the Loans), and
commissions, discounts and other fees and charges with respect to letters of
credit, bankers’ acceptance financing and receivables financings, (c)
depreciation and amortization expense (plus, to the extent GAAP then includes
amounts as such expense, amounts of such expenses (calculated under the current
GAAP) for any prior portion of such period if not otherwise so included), (d)
amortization of intangibles (including goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any non-cash expenses relating to stock
option exercises (if applicable accounting rules so require), (g) any other
non-cash charges, (h) Consolidated Transaction Costs, (i) Consolidated Cost
Savings, (j) (x) any charges, costs, expenses, accruals or reserves incurred
pursuant to any management equity plan, profits interest or stock option plan,
any equity-based compensation or equity-based incentive plan, or any other
management or employee benefit plan, agreement or pension plan and (y) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Capital Stock of the Borrower held by management of
the Borrower or any of its Subsidiaries; and minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of: (a)
interest income, (b) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (x) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated

7

--------------------------------------------------------------------------------

 

EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (y) if during such Reference Period the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material  Acquisition” shall mean
any acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the Capital Stock of a
Person and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $250,000,000 (and shall in any event include the LDR
Acquisition); and “Material Disposition” shall mean any disposition of property
or series of related dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $250,000,000.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of: (a) the sum of (i) Consolidated Total Debt plus, to the extent not
included in the definition of Consolidated Total Debt, (ii) the aggregate amount
of financing, to the extent in excess of $300,000,000, provided by third parties
in connection with Permitted Receivables Securitizations on such day to (b)
Consolidated EBITDA for such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that, there shall be
excluded, without duplication: (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation.

“Consolidated Net Tangible Assets” shall mean, with respect to the Borrower, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (a) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (b) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Borrower and its
consolidated subsidiaries and determined on a consolidated basis in accordance
with GAAP.

8

--------------------------------------------------------------------------------

 

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all third-party Debt for borrowed money (including purchase money
Debt), unreimbursed drawings under letters of credit, Capital Lease Obligations
and third-party Debt obligations evidenced by notes or similar instruments, in
each case of the Borrower and its Subsidiaries outstanding as of such date that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (except as otherwise provided in the definition of
Capital Lease Obligations), minus up to $200,000,000 of cash and Cash
Equivalents held in the United States by the Borrower and its Domestic Wholly
Owned Subsidiaries; provided, that, such cash and Cash Equivalents are free of
any Liens.

“Consolidated Transaction Costs” shall mean, for any period, the sum (without
duplication) of all fees, costs and expenses incurred by the Borrower and its
Subsidiaries, (a) within 36 months after September 30, 2016 in connection with
the LDR Acquisition during such period, and (b) within 36 months after September
30, 2016, in connection with the transactions contemplated by the 2016 Credit
Agreement during such period.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” shall mean the Administrative Agent and each Lender.

“Debt” of any Person, shall mean, without duplication, (i) all obligations of
such Person represented by notes, bonds, debentures or similar evidences of
indebtedness; (ii) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services other than, in the case of any
such deferred purchase price, on normal trade terms, (iii) all rental
obligations of such Person as lessee under leases that are Capital Lease
Obligations, (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations, contingent or otherwise, of such
Person as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (vi) the liquidation
value of all preferred capital stock of such Person which is redeemable at the
option of the holder thereof or which may become (by scheduled or mandatory
redemption) due within one year of the Maturity Date, (vii) all Guarantees of
such Person in respect of obligations of the kind referred to in clauses (i)
through (vi) above, (viii) all obligations of the kind referred to in clauses
(i) through (vii) above secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by the applicable
Person, whether or not such Person has

9

--------------------------------------------------------------------------------

 

assumed or become liable for the payment of such obligation and (ix) for the
purposes of paragraph (f) of Article VIII only, all obligations in respect of
Hedge Agreements. The Debt of any Person shall include Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt expressly provide that such Person is not liable therefor.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after a written request by the
Administrative Agent, made in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans; provided, that, such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent of such certification in form and substance reasonably
satisfactory to it, or (d) has become the subject of a Bankruptcy Event or (e)
has become, or has a Lender Parent that has become, the subject of a Bail-In
Action.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean a Subsidiary that is incorporated or organized
under the laws of the United States or any state or political subdivision
thereof.

“Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned Subsidiary that is
a Domestic Subsidiary.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

10

--------------------------------------------------------------------------------

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date of this Agreement.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender or the Borrower or any Subsidiary.

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any Hazardous Substance, to preservation or
reclamation of natural resources or to the management, release or threatened
release of any Hazardous Substance, including, without limitation, the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, any similar or implementing state
law, all amendments of any of them, and any regulations promulgated under any of
them.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 or ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the withdrawal of the Borrower or any of its
ERISA Affiliates from a “single employer” Plan during a plan year in which it
was a “substantial employer”, both of such terms as defined in Section 4001(a)
of ERISA, or (iii) the incurrence of liability under Title IV of ERISA with
respect to the termination of a Plan, or (iv) the

11

--------------------------------------------------------------------------------

 

institution of proceedings to terminate a Plan by the PBGC, or (v) the receipt
by the Borrower or any ERISA Affiliate of any notice (whether or not written)
from the PBGC of any event or condition which the PBGC asserts is reasonably
likely to constitute grounds under Section 4042 of ERISA to terminate, or to
appoint a trustee to administer, any Plan or (vi) the partial or complete
withdrawal of the Borrower or any ERISA Affiliate of the Borrower from, or the
Insolvency or Reorganization of, a Multiemployer Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to clause (a) of the definition of “Adjusted
Eurodollar Rate.”

“Eurodollar Rate” shall mean:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated),

12

--------------------------------------------------------------------------------

 

franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes described in Section 3.11(j)(i) or Section 3.11(j)(ii) imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.11(h) and 3.11(i), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“FATCA” shall mean Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the letter agreement, dated as of the date hereof, among
the Borrower, MLPFS and Bank of America.

“Financial Officer” of any corporation shall mean (a) the chief financial
officer, principal accounting officer, vice president of finance, controller or
treasurer of such corporation and, (b) solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01(b), the secretary or any
assistant secretary of the Borrower.  Any document delivered hereunder that is
signed by a Financial Officer of the Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of the Borrower and such Financial Officer shall be conclusively
presumed to have acted on behalf of the Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States or any state or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body,

13

--------------------------------------------------------------------------------

 

court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group Member” shall mean the Borrower or any Subsidiary.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements, foreign exchange transactions or other arrangements dealing with
interest rates or currency exchange rates or the exchange of nominal interest
obligations or foreign currencies, either generally or under specific
contingencies.

“Impacted Loans” has the meaning specified in Section 3.08(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term is Section 10.05(b).

“Insolvency” shall mean with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02.

14

--------------------------------------------------------------------------------

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and the Maturity Date, and (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” shall mean the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is 1,
2, 3 or 6 (or, with the consent of all Lenders making Loans as part of such
Borrowing, 12) months thereafter (or such shorter interest period as may be
agreed to by all Lenders making Loans as part of such Borrowing (it being
understood that the Eurodollar Rate for purposes of any such shorter interest
period agreed to by the Lenders on the Closing Date shall be determined by the
Administrative Agent as if such interest period was an interest period of 1
month), in each case as the Borrower may elect; provided, that, (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made.

“Investment” shall have the meaning assigned to such term in Section 7.08.

“Investment Grade Standing” shall exist at any time when the actual Rating from
S&P is at or above BBB- (or if S&P shall change its system, the new Rating which
most closely corresponds to BBB-) or the actual Rating from Moody’s is at or
above Baa3 (or if Moody’s shall change its system, the new Rating which most
closely corresponds to Baa3).

“IRS” shall mean the U.S. Internal Revenue Service.

“Japanese Yen” and “¥” shall mean lawful money of Japan.

“LDR Acquisition” shall mean the Borrower’s acquisition in July 2016 of LDR
Holding Corporation, a Delaware corporation, pursuant to the Agreement and Plan
of Merger, dated as of June 6, 2016 between the Borrower, LDR Holding
Corporation and LH Merger Sub, Inc., a Delaware corporation.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an

15

--------------------------------------------------------------------------------

 

Assignment and Acceptance) and (b) any financial institution that has become a
party hereto pursuant to an Assignment and Acceptance; provided, that, unless
the context requires otherwise, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

“Loan Documents” shall mean this Agreement, each promissory note held by a
Lender pursuant to Section 3.04(e) and any other agreement, instrument or
document designated by its terms as a Loan Document.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Borrower and its
consolidated Subsidiaries, taken as a whole.

“Maturity Date” shall mean December 14, 2020.

“MLPFS” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“New Lending Office” shall have the meaning assigned to such term in Section
3.11(h).

“Non-U.S. Lender” shall have the meaning assigned to such term in Section
3.11(h).

“OFAC” shall mean the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received

16

--------------------------------------------------------------------------------

 

payments under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.13(b)).

“Participant” shall have the meaning set forth in Section 10.04(f).

“Participant Register” shall have the meaning set forth in Section 10.04(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Debt” shall mean (i) Debt of any Group Member to any other Group
Member, (ii) Guarantees by the Borrower of any Debt of any Subsidiary, (iii) any
Debt incurred pursuant to Sale and Leaseback Transactions permitted under
Section 7.03, (iv) Debt of any Subsidiary as an account party in respect of
trade letters of credit, to the extent that such letters of credit are not drawn
upon, (v) Debt assumed in connection with any Investment permitted under Section
7.08, (vi) Debt secured by any Lien permitted pursuant to Section 7.02(b) or
(q), (vii) Debt consisting of guarantees of loans made to officers, directors or
employees of any Subsidiary, (viii) unsecured trade accounts payable and other
unsecured current Debt incurred in the ordinary course of business and not more
than one hundred and twenty (120) days past due (but excluding any Debt for
borrowed money), (ix) any Permitted Receivables Securitization, (x) Debt with
respect to surety, appeal and performance bonds obtained by any Subsidiary in
the ordinary course of business, (xi) Debt owed in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds, (xii) Debt incurred at a Japanese subsidiary of the Borrower
and listed in Schedule 1.01 hereto in an aggregate amount (together with any
replacements, renewals, refinancings or extensions thereof pursuant to clause
(xiii) below) not to exceed $300,000,000 (or the equivalent thereof in Japanese
Yen), (xiii) any replacement, renewal, refinancing or extension of any Debt
referenced above that does not exceed the aggregate principal amount (plus
associated fees and expenses) of the Debt being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest not delinquent in accordance
with its terms may be part of any refinancing pursuant to this clause) and that
otherwise complies with this Agreement and (xiv) Debt incurred under the 2016
Credit Agreement in a principal amount not to exceed $2,000,000,000, together
with any replacement, renewal, refinancing or extension of any Debt referenced
in this clause (xiv) that does not exceed the aggregate principal amount (plus
associated fees and expenses) of the Debt being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest not delinquent in accordance
with its terms may be part of any refinancing pursuant to this clause) and that
otherwise complies with this Agreement.

17

--------------------------------------------------------------------------------

 

“Permitted Receivables Securitization” shall mean the incurrence of Debt in
respect of any receivables securitization of the Borrower or any Subsidiary.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code that is maintained
by the Borrower or any ERISA Affiliate for current or former employees, or any
beneficiary thereof, of the Borrower or any ERISA Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Agencies” shall mean Moody’s and S&P.

“Ratings” shall mean the public corporate rating and public corporate family
rating of the Borrower assigned by the Rating Agencies. The Rating in effect at
any date is that in effect at the close of business on such date. The Borrower
hereby agrees that at all times it shall maintain a Rating from either S&P or
Moody’s. If a Rating is supplied by only one of S&P and Moody’s, then that
single Rating shall be determinative.

“Recipient” shall mean the Administrative Agent and any Lender or any
combination thereof (as the context requires).

“Register” shall have the meaning set forth in Section 10.04(d).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Required Lenders” shall mean, at any time, Lenders having outstanding Loans and
unused Commitments representing a majority of the sum of the outstanding Loans
and unused Commitments at such time; provided, that, at any time that there are
two (2) or fewer Lenders hereunder, “Required Lenders” shall include at least
two (2) unaffiliated Lenders.

“Restricted Payment” shall have the meaning assigned to such term in Section
7.07.

18

--------------------------------------------------------------------------------

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Borrower or any Subsidiary leases any property that has
been or is to be sold or transferred by the Borrower or the Subsidiary to such
Person, other than (i) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years, (ii) leases between the
Borrower and a Subsidiary or between Subsidiaries, (iii) leases of property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (iv) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Code of 1954.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is itself the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury of the United
Kingdom, the State Secretariat for Economic Affairs of Switzerland or the Swiss
Directorate of International Law, the Hong Kong Monetary Authority or the
Monetary Authority of Singapore, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the preceding clauses (a) and (b).

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, the State Secretariat for
Economic Affairs of Switzerland or the Swiss Directorate of International Law,
the Hong Kong Monetary Authority or the Monetary Authority of Singapore.

“SEC” shall mean the Securities and Exchange Commission.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor rating
agency.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination (i) the fair value of the assets of such Person at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) such Person will not have an unreasonably small capital with
which to conduct the businesses in which it is engaged as such businesses are
now conducted and proposed to be conducted following the determination date. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

19

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurodollar funding (currently referred to as “Eurodollar Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurodollar funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(a) for purposes of Sections 7.03 and 7.06 only, any Person the majority of the
outstanding Voting Stock (or equivalent voting securities of any Person which is
not a corporation) of which is owned, directly or indirectly, by the parent or
one or more subsidiaries of the parent of such Person and (b) for all other
purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

“Subsidiary” shall mean a subsidiary of the Borrower.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, additions to tax, penalties or liabilities with respect thereto.

“Transactions” shall mean the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, the
borrowings made or to be made hereunder and the use of the proceeds thereof.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
Eurodollar Rate and the Alternate Base Rate.

“Undisclosed Administration” shall mean, in relation to a Lender or a Lender
Parent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

20

--------------------------------------------------------------------------------

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 3.11(h).

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease (reduced by the amount of rental obligations of any sublessee of all or
part of the same property) remaining on the date as of which the amount is being
determined, without regard to any renewal or extension options contained in the
lease, discounted at an interest rate determined by the Borrower at the time of
the consummation of such Sale and Leaseback Transaction as long as such interest
rate is customary for leases of such type.

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association.

“Wholly Owned Subsidiary” of any Person, shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03.Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise

21

--------------------------------------------------------------------------------

 

modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04.Accounting Terms, GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VII or any related definition or other financial term
used herein to eliminate the effect of any change in GAAP occurring after the
Effective Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VII or any
related definition or other financial term used herein for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under FASB ASC
Topic 825 “Financial Instruments” (or any other financial accounting standard
having a similar result or effect) to value any Debt of the Borrower or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Debt, no effect shall be given to (a) any election by
the Borrower to measure an item of Debt using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(formerly known as FASB 159) or any similar accounting standard) or (b) any
change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require recognition of a lease
liability where such lease (or similar arrangement) would not have required a
lease liability under GAAP as in effect on December 31, 2015.

22

--------------------------------------------------------------------------------

 

Article II

Amount and Terms of the Commitments

Section 2.01.Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make term loans to the Borrower in up to two (2) advances,
on any Business Day during the Availability Period and in an aggregate amount
not exceeding its Commitment. Amounts borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed.  Each Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Commitments.  Loans may be ABR Loans or Eurodollar Loans, as further
provided herein; provided, however, any Borrowing made on the Effective Date or
any of the three (3) Business Days following the Effective Date shall be made as
ABR Loans unless the Borrower delivers a satisfactory funding indemnity letter
not less than three (3) Business Days prior to the date of such Borrowing.

Section 2.02.Loans and Borrowings.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.

(b)The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided, that, the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make such Loans as required.

(c)Subject to Section 3.08, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided, that, any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(d)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is in the case of a
Eurodollar Borrowing, an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided, that, an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of more than one Type may be outstanding at the same time.

(e)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

23

--------------------------------------------------------------------------------

 

Section 2.03.Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by (x) telephone or (y) a
written Borrowing Request in the form of Exhibit A (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three (3)
Business Days before the date of the proposed Borrowing, and (b) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy, other
electronic imaging means (e.g. “pdf” or “tif” format) to the Administrative
Agent of a written Borrowing Request in the form of Exhibit A. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the account of the Borrower to which funds are to
be disbursed, which shall comply with the requirements of Section 3.01.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Article III

General Provisions Applicable to Loans

Section 3.01.Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to the account of
the Administrative Agent or an Affiliate thereof, most recently designated by it
for such purpose by notice to the Lenders, by 2:00 p.m., New York City time. The
Administrative Agent will make Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent (or such other account as may be
designated by the Borrower) in New York City. If a Borrowing shall not occur on
such date because any condition precedent herein

24

--------------------------------------------------------------------------------

 

specified shall not have been met, the Administrative Agent shall return the
amounts so received to the respective Lenders.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 3.01 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and the interest rate reasonably determined by the
Administrative Agent to reflect its cost of funds for the amount advanced by the
Administrative Agent on behalf of such Lender, or (ii) in the case of the
Borrower, the interest rate on the applicable Borrowing; provided, that, no
repayment by the Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 3.10. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 3.02.Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.

25

--------------------------------------------------------------------------------

 

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

Section 3.03.Termination and Reduction of Commitments.

(a)The aggregate Commitments shall be automatically and permanently reduced (i)
by the amount of any Borrowing of the Loans pursuant to Section 2.01, and (ii)
to zero on the last day of the Availability Period.

(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided, that, each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent or an affiliate
thereof shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that, a notice of termination of any Commitments delivered by the

26

--------------------------------------------------------------------------------

 

Borrower may state that such notice is conditioned upon the effectiveness of
other financing arrangements, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

Any termination or reduction of the Commitments shall be permanent. Each
reduction of any Commitments shall be made ratably among the applicable Lenders
in accordance with their respective applicable Commitments.

Section 3.04.Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay on the Maturity Date, to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of the Loans of such Lender together with all accrued and
unpaid interest thereon.  For the avoidance of doubt, to the extent not
previously paid, all Loans shall be due and payable on the Maturity Date
together with all accrued and unpaid interest thereon.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain a Register pursuant to Section
10.04(d) and an account for each applicable Lender in which it shall record (i)
the amount of each Loan made hereunder and any promissory note evidencing such
Loan and the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (d) and (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided,
that, the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to such payee and its assigns.

27

--------------------------------------------------------------------------------

 

Section 3.05.Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or other electronic imaging means (e.g. “pdf” or “tif” format)) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of prepayment, and (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, New York City time, one (1) Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided, that, if a notice of prepayment is given in connection
with a conditional notice of termination of any Commitments as contemplated by
Section 3.03, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 3.03. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.07.

Section 3.06.Fees.

(a)The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative and other fees separately agreed upon in writing between the
Borrower and the Administrative Agent (collectively, the “Administrative Fees”).

(b)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

Section 3.07.Interest.

(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.0% plus the

28

--------------------------------------------------------------------------------

 

rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided,
that, (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of three
hundred and sixty (360) days, except that interest computed by reference to the
Alternate Base Rate at any time when the Alternate Base Rate is based on clause
(a) of the first sentence of the definition of Alternate Base Rate and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 3.08.Alternate Rate of Interest.

(a)If in connection with any request for a Eurodollar Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan or
in connection with an existing or proposed ABR Loan, (in each case with respect
to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended, (to the extent of the affected
Eurodollar Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to the Adjusted Eurodollar Rate
component of the Alternate Base Rate, the utilization of the Adjusted Eurodollar
Rate component in determining the Alternate Base Rate shall be suspended, in
each case until the Administrative Agent revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective

29

--------------------------------------------------------------------------------

 

and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.08(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

Section 3.09.Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except for any such
reserve requirement which is reflected in the Adjusted Eurodollar Rate);

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (c) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) by an amount deemed by such
Lender or other Recipient to be material or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or other
Recipient to be material, then the Borrower will pay to such Lender or other
Recipient such additional amount or amounts as will compensate such Lender or
other Recipient for such additional costs actually incurred or reduction
actually suffered.

30

--------------------------------------------------------------------------------

 

(b)If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans held by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender to be material, then from time to time the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section, and setting forth in reasonable detail the manner in which
such amount or amounts shall have been determined, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than ninety (90) days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e)The obligations of the Borrower under this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 3.10.Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
3.05(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 3.13, then,
in any such event, the Borrower shall compensate each Lender for the
out-of-pocket loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the present value of the
excess, if any, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, refinanced or not borrowed

31

--------------------------------------------------------------------------------

 

(assumed to be the Eurodollar Rate applicable thereto) for the period from the
date of such payment, prepayment, refinancing or failure to borrow or refinance
to the last day of the Interest Period for such Loan (or, in the case of a
failure to borrow or refinance, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or not borrowed or refinanced for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth in reasonable detail the manner in
which such amount or amounts shall have been determined shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof. The obligations of the Borrower under this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

Section 3.11.Taxes.

(a)Any and all payments to the Lenders or the Administrative Agent hereunder by
the Borrower or on behalf of the Borrower shall be made free and clear of and
without deduction for any and all current or future Taxes, except as required by
applicable law. If under any applicable law the Borrower shall be required to
deduct any Indemnified Tax from or in respect of any sum payable hereunder to
any Recipient, (i) the sum payable shall be increased by the amount (an
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to Additional Amounts payable under this
Section 3.11) such Recipient shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)In addition, the Borrower shall pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(c)The Borrower shall indemnify each Lender (or Participant) and the
Administrative Agent for the full amount of Indemnified Taxes paid by such
Lender (or Participant) or the Administrative Agent and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by a Lender, or by the Administrative Agent on its own behalf
or on behalf of a Lender, and setting forth in reasonable detail the manner in
which such amount shall have been determined, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date such Lender or the Administrative
Agent, as the case may be, makes written demand therefor, which written demand
shall be made within sixty (60) days of the date such Lender or the
Administrative Agent receives

32

--------------------------------------------------------------------------------

 

written demand for payment of such Indemnified Taxes from the relevant
Governmental Authority.

(d)Each Lender shall severally indemnify the Administrative Agent, within thirty
(30) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.04(g)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent, absent manifest error, shall be
final, conclusive and binding for all purposes. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)If a Lender (or Participant) or the Administrative Agent receives a refund,
which in its reasonable judgment is in respect of any Indemnified Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid Additional Amounts pursuant to this Section 3.11, it shall
within thirty (30) days from the date of such receipt pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or Additional
Amounts paid, by the Borrower under this Section 3.11 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
of such Lender (or Participant) or the Administrative Agent and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that, the Borrower, upon the request of such
Lender (or Participant) or the Administrative Agent, agrees to repay the amount
paid over to the Borrower (plus penalties, interest or other charges) to such
Lender (or Participant) or the Administrative Agent in the event such Lender (or
Participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

(f)As soon as practicable after the date of any payment of Indemnified Taxes by
the Borrower to the relevant Governmental Authority, the Borrower will deliver
to the Administrative Agent at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.

(g)Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 3.11 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(h)Each Lender (or Participant) that is not a United States person as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, two copies of (i) in the case of a
Non-U.S. Lender claiming

33

--------------------------------------------------------------------------------

 

the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under this Agreement or any other Loan
Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under this Agreement or any other
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty, (ii) an IRS
Form W-8ECI, (iii) in the case of a Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” (x) a certificate substantially in the form
of Exhibit D-1 to the effect that such Non-U.S. Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance  Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (iv) to the extent a Non-U.S.
Lender is not the beneficial owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9 and/or another certification documents
from each beneficial owner, as applicable; provided, that, if the Non-U.S.
Lender is a partnership and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct or indirect partner, in each case,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. Federal withholding tax on payments by
the Borrower under this Agreement. Each Lender (or Participant) that is a U.S.
person as defined in Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent two copies of IRS Form W-9, or any
subsequent or substitute versions thereof or successors thereto, certifying that
such Lender (or Participant) is entitled to a complete exemption from U.S.
Federal backup withholding tax on payments made pursuant to this Agreement. Such
forms shall be delivered by each Lender on or before the date it becomes a party
to this Agreement (or, in the case of a Participant, on or before the date such
Participant becomes a Participant hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”), unless each of the applicable lending
office prior to such designation and the New Lending Office are located within
the United States. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Notwithstanding any other provision of this Section 3.11(h), a Lender
shall not be required to deliver any form pursuant to this Section 3.11(h) that
such Lender is not legally able to deliver.

(i)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall

34

--------------------------------------------------------------------------------

 

deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(j)The Borrower shall not be required to indemnify any Lender (or Participant),
or to pay any Additional Amounts to any Lender (or Participant), in respect of
any withholding Tax pursuant to paragraph (a) or (c) above to the extent that
(i) the obligation to withhold amounts with respect to such withholding tax was
in effect and would apply to amounts payable to such Lender on the date such
Lender became a party to this Agreement (or, in the case of a Participant, on
the date such Participant became a Participant hereunder) or, with respect to
payments to a New Lending Office, the date such Lender designated such New
Lending Office with respect to a Loan; provided, however, that, this clause (j)
shall not apply to any Lender (or Participant) if the assignment, participation,
transfer or designation of a New Lending Office was made at the request of the
Borrower; and provided, further, however, that this clause (j) shall not apply
to the extent the indemnity payment or Additional Amounts any Lender (or
Participant) would be entitled to receive (without regard to this clause (j)) do
not exceed the indemnity payment or Additional Amounts that the Lender (or
Participant) making the assignment, participation, transfer or designation of
such New Lending Office would have been entitled to receive in the absence of
such assignment, participation, transfer or designation, or (ii) the obligation
to pay such Additional Amounts would not have arisen but for a failure by such
Lender (or Participant) to comply with the provisions of clause (h) or (i) of
this Section 3.11.

(k)Nothing contained in this Section 3.11 shall require any Lender (or
Participant) or the Administrative Agent to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary).

Section 3.12.Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 3.09,
3.10 or 3.11, or otherwise) prior to 3:00 p.m., New York City time, at the place
of payment, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices referred
to in Section 10.01, or such other location as the Administrative Agent shall
designate from time to time, except that payments pursuant to Section 3.09,
3.10, 3.11 and 10.05 shall be made directly to the

35

--------------------------------------------------------------------------------

 

Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided, that, (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lenders with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent at the greater of the

36

--------------------------------------------------------------------------------

 

Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.01(b), 3.11(d) or 3.11(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 3.13.Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 3.09, or if the Borrower is
required to pay any Additional Amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.11, then such
Lender shall use reasonable efforts to file any certificate or document
requested by the Borrower (consistent with legal and regulatory restrictions),
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
filing, designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.09 or 3.11, as the case may be, in the future and (ii)
would not otherwise be disadvantageous to such Lender.

(b)If (i) any Lender requests compensation under Section 3.09, (ii) the Borrower
is required to pay any Additional Amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.11, (iii) any
Lender becomes a Defaulting Lender, or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of this Agreement requested by the
Borrower that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, then, in each case, the Borrower may, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and, in the case of clause (iv) above, provides its consent to such
requested amendment, waiver, or other modification of this Agreement); provided,
that, (1) the Borrower shall have received the prior written consent of the
Administrative Agent which consent shall not unreasonably be withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under Section
3.10), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (3) in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.11, such Lender has declined or is unable to designate a different
lending office in

37

--------------------------------------------------------------------------------

 

accordance with Section 3.13(a) and such assignment will result in a reduction
in such compensation or payments.

Section 3.14.Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, for so long as
such Lender is a Defaulting Lender, the Commitment of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.07); provided, that, any amendment, waiver
or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 10.07, require
the consent of such Defaulting Lender in accordance with the terms hereof.

Article IV

Representations and Warranties

The Borrower represents and warrants to each of the Lenders and the
Administrative Agent that:

Section 4.01.Organization; Powers. The Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. The Borrower has the
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to borrow hereunder.

Section 4.02.Authorization. The Transactions (a) are within the Borrower’s
corporate powers and have been duly authorized by all requisite corporate action
and (b) do not (i) violate (A) any provision of any law, statute, rule or
regulation (including, without limitation, the Margin Regulations), (B) any
provision of the certificate of incorporation or other constitutive documents or
by-laws of the Borrower, (C) any order of any Governmental Authority or (D) any
provision of any indenture, agreement or other instrument to which the Borrower
or any Subsidiary is a party or by which it or any of its property is or may be
bound, (ii) conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or (iii) result in the creation or imposition of any lien
upon any property or assets of the Borrower or any Subsidiary other than, in the
case of clauses (i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations,
conflicts, breaches, defaults or liens that, individually or in the aggregate,
would not have a Material Adverse Effect or, in the case of clause (i)(A),
result in a violation of law by the Administrative Agent or any Lender.

38

--------------------------------------------------------------------------------

 

Section 4.03.Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document constitutes or,
when executed and delivered, will constitute, a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms (subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity)).

Section 4.04.Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions except such as have, or on or prior
to the Effective Date will have, been obtained or made and are in full force and
effect and except for those the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect.

Section 4.05.Financial Statements; No Material Adverse Effect.

(a)The Borrower has heretofore furnished to the Administrative Agent and the
Lenders (i) its consolidated balance sheet and statements of income,
stockholders’ equity and cash flows as of and for the fiscal year ended December
31, 2017, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) its unaudited consolidated balance sheets and statements
of income, stockholders’ equity and cash flows as of and for the fiscal quarters
ended June 30, 2018, and September 30, 2018, and the portions of the fiscal year
then ended. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such quarterly financial
statements, to normal year-end adjustments and the absence of certain footnotes.

(b)Since December 31, 2017, there has been no material adverse effect on the
business, operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

Section 4.06.Litigation, Compliance with Laws.

(a)There are no actions, proceedings or investigations filed or (to the
knowledge of the Borrower) threatened against the Borrower or any Subsidiary in
any court or before any Governmental Authority or arbitration board or tribunal
which question the validity or legality of this Agreement, the Transactions or
any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining the Borrower from
the execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of the Borrower)
threatened against the Borrower or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would be reasonably likely to result in a Material Adverse Effect.

39

--------------------------------------------------------------------------------

 

(b)Neither the Borrower nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

Section 4.07.Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

Section 4.08.Taxes. The Borrower and the Subsidiaries have filed or caused to be
filed all Federal and material state, local and foreign Tax returns which are
required to be filed by them, and have paid or caused to be paid all material
Taxes required to have been paid by them, other than (i) any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside or (ii) where such
failure to file or pay could not reasonably be expected to result in a Material
Adverse Effect.

Section 4.09.Employee Benefit Plans. The present aggregate value of accumulated
benefit obligations of each Plan and each foreign employee pension benefit plan
required to be funded (based on those assumptions used for disclosure of such
obligations in corporate financial statements in accordance with GAAP) did not,
as of the most recent statements available, exceed the aggregate value of the
assets for each plan by an amount in the aggregate for all such plans that would
reasonably be expected to have a Material Adverse Effect. Except as would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect, (a) no ERISA Termination Event has occurred and (b) each Plan
has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws, rules and regulations.

Section 4.10.Environmental and Safety Matters. Other than exceptions to any of
the following that would not in the aggregate have a Material Adverse Effect:
(a) the Borrower and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Borrower
now or in the past, or at any other location, that could reasonably be expected
to result in liability of the Borrower or any Subsidiary under any Environmental
and Safety Law or result in costs to any of them arising out of any
Environmental and Safety Law; (c) there are no past, present, or, to the
knowledge of the Borrower and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent the Borrower or any of the Subsidiaries from,
or increase the costs to the Borrower or any of the Subsidiaries of, complying
with applicable Environmental and Safety Laws or obtaining or renewing all
material permits, approvals, authorizations, licenses or permissions required of
any of them pursuant to any such law; and (d) neither the Borrower nor any of
the Subsidiaries has retained or assumed, by contract or operation of law, any
liability, fixed or contingent, under any Environmental and Safety Law.

40

--------------------------------------------------------------------------------

 

Section 4.11.Properties.

(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal properties that are material
to the business of the Borrower and its Subsidiaries taken as a whole, except
where the failure to have such title or interests, as applicable, could not
reasonably be expected to result in a Material Adverse Effect.

(b)Each of the Borrower and its Subsidiaries owns, is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual properties that are material to the business of the
Borrower and its Subsidiaries taken as a whole, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.12.Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 4.13.Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are and, upon the initial Borrowing of any Loans, will be Solvent.

Section 4.14.Anti-Corruption Laws and Sanctions. The Borrower has implemented
and will maintain in effect policies and procedures reasonably designed to
ensure compliance by the Borrower, its subsidiaries and their respective
directors, officers, and employees with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and to the knowledge of the
Borrower and its Subsidiaries, their respective directors, officers and
employees are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. The
Transactions will not violate any Anti-Corruption Law or applicable Sanctions.

Article V

Conditions

Section 5.01.Effective Date. The Credit Agreement shall become effective upon
the satisfaction of the following conditions:

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission or other electronic imaging means (e.g. “pdf” or
“tif” format) of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

41

--------------------------------------------------------------------------------

 

(b)The Administrative Agent shall have received, with a counterpart or copy for
each Lender, such documents and certificates of a Financial Officer as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and other legal matters relating to the Borrower, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.

(c)The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case, for the avoidance of doubt,
such representations and warranties shall be true and correct in all material
respects on and as of such earlier date), no Default shall have occurred and be
continuing and the Administrative Agent shall have received a certificate signed
by the President, a Vice President or a Financial Officer of the Borrower
confirming the foregoing; provided, that, to the extent such representations and
warranties are qualified by materiality, such representations and warranties
shall be true and correct in all respects.

(d)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least one (1) Business Day prior to the Effective Date, reimbursement or
payment of all out-of-pocket expenses (including the reasonable fees and
expenses of Moore & Van Allen PLLC, as counsel to the Administrative Agent)
required to be reimbursed or paid by the Borrower hereunder or under any Loan
Document.

(e)The Administrative Agent (or its counsel) shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) from Faegre Baker Daniels LLP, U.S. counsel for the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent and covering such other matters relating to the Borrower and the Loan
Documents as the Administrative Agent or the Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

(f)The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

Section 5.02.Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

42

--------------------------------------------------------------------------------

 

(a)The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(b)The Effective Date shall have occurred.

(c)The representations and warranties of the Borrower set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
4.05(b) and 4.06(a)) shall be true and correct in all material respects on and
as of the date of any such Borrowing; provided, that, (i) to the extent such
representations and warranties expressly relate to an earlier date, they shall
be true and correct in all material respects as of such earlier date and (ii) to
the extent such representations and warranties are qualified by materiality,
such representations and warranties shall be true and correct in all respects.

(d)At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (c)
and (d) of this Section.

Article VI

Affirmative Covenants

The Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of the Subsidiaries to, on and after the Effective Date:

Section 6.01.Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate, partnership and/or limited
liability company existence and its rights and franchises that are material to
the business of the Borrower and its Subsidiaries as a whole, except as
expressly permitted under Section 7.01 or 7.06 and except, in the case of any
Subsidiary, where the failure to do so would not result in a Material Adverse
Effect.

Section 6.02.Business and Properties. Comply in all respects with all applicable
laws, rules, regulations and orders of any Governmental Authority (including
Environmental and Safety Laws and ERISA), whether now in effect or hereafter
enacted except instances that could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of the business of the Borrower
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

43

--------------------------------------------------------------------------------

 

Section 6.03.Financial Statements, Reports, Etc. Furnish to the Administrative
Agent for distribution to each Lender:

(a)within one hundred and five (105) days after the end of each fiscal year, its
annual report on Form 10-K as filed with the SEC, including its consolidated
balance sheet and the related consolidated earnings statement showing its
consolidated financial condition as of the close of such fiscal year and the
consolidated results of its operations during such year, all audited by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by the Borrower and accompanied by an
opinion of such accountants to the effect that such consolidated financial
statements fairly present the Borrower’s financial condition and results of
operations on a consolidated basis in accordance with GAAP;

(b)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year, its quarterly report on Form 10-Q as filed with
the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present the Borrower’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

(c)concurrently with any delivery of financial statements under paragraph (a) or
(b) above, a certificate of a Financial Officer (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) demonstrating in
reasonable detail calculation of the covenant set forth in Section 7.04 as of
the last day of the period covered by such financial statements;

(d)promptly after the same become publicly available, copies of all reports on
Form 8-K filed by it with the SEC, or any Governmental Authority succeeding to
any of or all the functions of the SEC, and copies of all reports distributed to
its shareholders; and

(e)promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent, including any additional
information relating to the Consolidated Transaction Costs and Consolidated Cost
Savings referred to in clauses (h) and (i), respectively, in the definition of
the term “Consolidated EBITDA” (it being understood that the Borrower shall not
be required to provide any information or documents which are subject to
confidentiality provisions the nature of which prohibit such disclosure).

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Borrower provides notice
(reasonably identifying where the applicable disclosure may be obtained) to the
Administrative Agent that such information has been posted on the Borrower’s
website on the internet at

44

--------------------------------------------------------------------------------

 

www.zimmerbiomet.com, or on the SEC’s website on the internet at www.sec.gov or
at another website identified in such notice and accessible by the Lenders
without charge.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials
on  IntraLinks, Syndtrak, ClearPar, or  a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Confidential Information,
they shall be treated as set forth in Section 10.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

Section 6.04.Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance (including
product liability insurance), to such extent and against such risks, including
fire and other risks insured against by extended coverage, as are customary with
companies similarly situated and in the same or similar businesses.

Section 6.05.Obligations and Taxes. Pay and discharge promptly when due all
material Taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

45

--------------------------------------------------------------------------------

 

Section 6.06.Litigation and Other Notices. Give the Administrative Agent written
notice of the following within ten (10) Business Days after any executive
officer of the Borrower obtains knowledge thereof:

(a)the filing or commencement of any action, suit or proceeding which the
Borrower reasonably expects to result in a Material Adverse Effect; and

(b)any Event of Default or Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto.

provided, that, in each case the Borrower shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Borrower has provided notice to the Administrative Agent in accordance
with the last paragraph of Section 6.03 to the effect that such information has
been posted and reasonably identifying where the applicable disclosure may be
obtained.

Section 6.07.Books and Records. (a) Keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and (in the presence of officers of the
Borrower, whether by phone or in person) its independent accountants (in each
case subject to the Borrower’s obligations under applicable confidentiality
provisions), all at such reasonable times and as often as reasonably requested,
all at the expense of the applicable Lenders; provided, that, during the
continuation of any Default (x) any expense of the Lenders in connection with
the foregoing shall be for the account of the Borrower and (y) Lenders shall be
permitted to discuss the affairs, finances and condition of the Borrower and its
Subsidiaries without officers of the Borrower being present.

Section 6.08.Use of Proceeds. The proceeds of the Loans will be used only (a)
for general corporate purposes and (b) to refinance certain existing Debt. No
part of the proceeds of any Loan will be used, directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including the Margin Regulations. The Borrower shall not request any Borrowing
or use the proceeds of any Borrowing and the Borrower shall procure that its
subsidiaries and its and their respective directors, officers, employees and
agents shall not use the proceeds of any Borrowing, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

Article VII

Negative Covenants

46

--------------------------------------------------------------------------------

 

The Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid shall remain outstanding, unless the Required Lenders shall otherwise
consent in writing, it will not, and will not permit any of the Subsidiaries to,
on and after the Effective Date:

Section 7.01.Consolidations, Mergers, and Sales of Assets. (a) Consolidate or
merge with or into any other Person or liquidate, wind up or dissolve (or suffer
any liquidation or dissolution) or (b) sell, or otherwise transfer (in one
transaction or a series of transactions), or permit any Subsidiary to sell, or
otherwise transfer (in one transaction or a series of transactions), all or
substantially all of the assets of the Borrower and the Subsidiaries, taken as a
whole, to any other Person; provided, that, (i) the Borrower may merge or
consolidate with another Person if the Borrower is the corporation surviving
such merger or consolidation, and (ii) a Subsidiary may merge or consolidate
with another Person if (A) (I) the Borrower is the surviving corporation if the
Borrower is a party to such merger or consolidation or (II) the survivor of such
merger or consolidation (in the event that it is not the Subsidiary) shall
assume all of the payment and performance obligations of such Subsidiary on
terms reasonably satisfactory to the Administrative Agent and (B) immediately
after giving effect to any such merger or consolidation, no Default or Event of
Default shall have occurred and be continuing; provided, however, that, the
foregoing restrictions of this Section 7.01 shall not apply to transactions
permitted under Section 7.06 or 7.08.

Section 7.02.Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent the Borrower or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

(a)Liens existing on the Effective Date and set forth on Schedule 7.02 hereof;

(b)any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary, provided, that, such Lien was not created in anticipation
of such person becoming a Subsidiary;

(c)any Lien existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary, provided, that, such Lien was not created in
anticipation of such acquisition;

(d)Liens on property acquired, constructed or improved by the Borrower or any
Subsidiary; provided, that, the Debt secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such property and such Liens do not
apply to any other property of the Borrower or any Subsidiary;

(e)Liens on receivables and the proceeds thereof securing any Permitted
Receivables Securitization;

(f)any Liens securing Debt of a Subsidiary owing to the Borrower or to another
Subsidiary;

47

--------------------------------------------------------------------------------

 

(g)Liens for taxes, assessments or governmental charges or levies not yet due or
that are being contested in good faith by appropriate proceedings; provided,
that, adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(h)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not more than
sixty (60) days delinquent in accordance with their terms or that are being
contested in good faith by appropriate proceedings;

(i)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(j)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k)easements, rights-of-way, restrictions, licenses, reservations, utility
easements and other similar encumbrances imposed by law or incurred in the
ordinary course of business that do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries, considered as a whole;

(l)any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(m)attachment or judgment Liens in respect of judgments or decrees that have
been vacated, discharged or stayed within thirty (30) days from the entry
thereof; and attachment or judgment Liens in respect of judgments or decrees
that have been bonded pending appeal within thirty (30) days from the entry
thereof and which do not exceed $150,000,000 in the aggregate;

(n)Liens arising from precautionary U.C.C. financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Borrower or any Subsidiary in the ordinary course of business;

(o)customary Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(p)any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses

48

--------------------------------------------------------------------------------

 

(a) through (o) above, so long as the principal amount of the Debt or other
obligations secured thereby does not exceed the principal amount of Debt or
obligations so secured at the time of such extension, renewal or replacement
(except that, where an additional principal amount of Debt is incurred to
provide funds for the completion of a specific project, the additional principal
amount, and any related financing costs, may be secured by the Lien as well) and
such Lien is limited to the same property subject to the Lien so extended,
renewed or replaced (and improvements on such property); and

(q)any Lien not permitted by clauses (a) through (p) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
the Borrower and its Subsidiaries which would otherwise be subject to the
foregoing restrictions and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of Section
7.03 but for this clause (q), does not at any time exceed ten percent (10%) of
Consolidated Net Tangible Assets.

Section 7.03.Limitation on Sale and Leaseback Transactions. Enter into any Sale
and Leaseback Transaction, or permit any Subsidiary to do so, unless the
Borrower or such Subsidiary would be entitled to incur Debt, in a principal
amount equal to the Value of such Sale and Leaseback Transaction, which is
secured by Liens on the property to be leased without violating Section 7.02.

Section 7.04.Financial Condition Covenant. Permit the Consolidated Leverage
Ratio, as at the last day of any period of four consecutive fiscal quarters of
the Borrower, to exceed 4.5 to 1.0.

Section 7.05.Indebtedness. Permit Subsidiaries of the Borrower to create, issue,
incur, assume, become liable in respect of or suffer to exist any Debt (other
than Permitted Debt and Debt created under this Agreement and the other Loan
Documents) in an aggregate principal amount exceeding $250,000,000 outstanding
at any time.

Section 7.06.Transactions with Affiliates. Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate, except any such transaction which is (a) otherwise permitted under
this Agreement, in the ordinary course of business and upon fair and reasonable
terms no less favorable to the Borrower or the relevant Subsidiary than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, (b) entered into prior to the Effective Date or contemplated by any
agreement identified on Schedule 7.06 hereof, (c) between or among the Borrower
or any Subsidiary exclusively, (d) any Restricted Payment permitted under
Section 7.07, (e) any transactions in connection with any Permitted Receivables
Securitization or (f) any arrangements with officers, directors, representatives
or other employees of the Borrower or any Subsidiary relating specifically to
employment as such.

Section 7.07.Restricted Payments. At any time that the Borrower (i) does not
have Investment Grade Standing or (ii) would not be in compliance with Section

49

--------------------------------------------------------------------------------

 

7.04 on a pro forma basis after giving effect to the applicable Restricted
Payments and any financing therefor, declare or, in the case of a Restricted
Payment that has not been declared, pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend or options,
warrants or rights to purchase shares of such common stock) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any capital stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Subsidiary
(collectively, “Restricted Payments”), except that (a) any Subsidiary may make
Restricted Payments to the Borrower and its other equity holders, pro rata in
accordance with their respective equity interests in such Subsidiary and (b)
notwithstanding clause (i) and/or (ii) above, in the event that the Borrower
does not have Investment Grade Standing and/or would not be in compliance with
Section 7.04 on a pro forma basis after giving effect to the applicable
Restricted Payments and any financing therefor, so long as no Event of Default
under clause (b), (c), (g) or (h) of Article VIII shall have occurred and be
continuing on the date of the declaration thereof (or, in the case of a
Restricted Payment that is not declared, on the date of the payment thereof),
the Borrower may make Restricted Payments in any year in an aggregate amount not
to exceed the greater of (x) $250,000,000 and (y) an aggregate amount of
periodic dividends in respect of its Capital Stock not to exceed the rate (per
share), as adjusted for such splits, reclassifications, stock dividends and
similar reorganizations, declared by the Borrower in the fiscal quarter that
ended immediately prior to the date on which the Borrower ceased to have
Investment Grade Standing.

Section 7.08.Investments. At any time that the Borrower (i) does not have
Investment Grade Standing or (ii) would not be in compliance with Section 7.04
on a pro forma basis after giving effect to the applicable Investments and any
financing therefor, make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any capital
stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)investments in Cash Equivalents;

(b)extensions of trade credit in the ordinary course of business;

(c)Loans and advances to employees of the Borrower or any Subsidiary in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for such employees not to exceed $20,000,000 at
any one time outstanding;

(d)Loans to employees of the Borrower or any Subsidiary solely for the purpose
of exercising options to purchase the common stock of the Borrower or any
Subsidiary;

(e)intercompany Investments by the Borrower or any Subsidiary in the Borrower,
including Guarantees by the Borrower of any Debt of any Subsidiary;

50

--------------------------------------------------------------------------------

 

(f)in addition to Investments otherwise expressly permitted by this Section
7.08, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) at any time invested not to exceed the sum of
$500,000,000 plus any amount thereof financed with Company Stock or the proceeds
of the issuance of Company Stock;

(g)Investments made or committed to be made when the Borrower has Investment
Grade Standing, together with any extensions, renewals or replacements thereof
(provided the aggregate amount of the Investment is not increased);

(h)Loans and advances to vendors, distributors or agents in the ordinary course
of business and on arm’s length terms; and

(i)Loans and advances to any Group Member.

Article VIII

Events of Default

In case of the happening of any of the following events (each an “Event of
Default”):

(a)any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings or other
extensions of credit hereunder shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;

(b)default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five (5) Business Days;

(d)default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 6.01 (in the case of the Borrower),
Section 6.06, Section 6.08 or Article VII;

(e)default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in clauses
(b), (c) or (d) above) or in any other Loan Document and such default shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent or any Lender to the Borrower;

51

--------------------------------------------------------------------------------

 

(f)the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $150,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period) or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;

(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
the Borrower or any Subsidiary, or of a substantial part of the property or
assets of the Borrower or any Subsidiary, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or any Subsidiary or (iii) the winding up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h)the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i)one or more judgments for the payment of money in an aggregate amount equal
to or greater than $150,000,000 (exclusive of any amount thereof reasonably
expected to be covered by insurance) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
(whose liquidated judgment, along with those of any other judgment creditors,
exceeds $150,000,000) to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

52

--------------------------------------------------------------------------------

 

(j)(i) a Plan of the Borrower shall fail to maintain the minimum funding
standard required by Section 412 of the Code or Section 302 of ERISA for any
plan year or a waiver of such standard is sought or granted under Section 412(c)
of the Code or Section 302(c) of ERISA or (ii) an ERISA Termination Event shall
have occurred with respect to the Borrower or an ERISA Affiliate has incurred,
or in the reasonable opinion of the Required Lenders is reasonably likely to
incur, a liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA or (iii) any Person shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor or (iv) the
Borrower or any ERISA Affiliate shall fail to pay any required installment or
any other payment required to be paid by such entity under Section 412 of the
Code or Section 302 of ERISA on or before the due date for such installment or
other payment (taking into account any extensions granted) or (v) the Borrower
or any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Borrower or any ERISA Affiliate is required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto (taking into account any extensions granted), and, in the event of the
occurrence of any of the events described in clauses (i) through (v) above,
there shall result from any such event or events either a liability or a
material risk of incurring a liability which is reasonably expected to have a
Material Adverse Effect; or

(k)a Change in Control shall occur; or

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower (which notice to any other
Borrower may be given to the Borrower), take either or both of the following
actions, at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrower accrued hereunder, shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding; and, if any event with respect to the Borrower
described in clause (g) or (h) above shall have occurred and be continuing, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrower accrued hereunder shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived, anything contained herein
to the contrary notwithstanding.

53

--------------------------------------------------------------------------------

 

Article IX

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, Bank of
America is hereby appointed to act as Administrative Agent on behalf of the
Lenders.  Each of the Lenders hereby irrevocably authorizes the Administrative
Agent  to take such actions on behalf of such Lender or holder and to exercise
such powers as are specifically delegated to the Administrative Agent by the
terms and provisions hereof, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to the Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Borrower pursuant to this Agreement as received by the Administrative Agent.
Notwithstanding anything herein to the contrary, none of the Arrangers,
syndication agents, documentation agents or bookrunners listed on the cover page
hereof shall have any duties or obligations under this Agreement or any of the
other Loan Documents, except in its capacity as the Administrative Agent or a
Lender under this Agreement, but all such Persons shall have the benefit of the
indemnities provided for hereunder.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or other instruments or agreements. The Administrative Agent may
deem and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons (including telephonic and written Borrowing Requests).
Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall have any responsibility to the Borrower on account of
the failure of or delay in performance or breach by any Lender of any of its

54

--------------------------------------------------------------------------------

 

obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or in connection herewith. The Administrative
Agent may execute any and all duties hereunder by or through their respective
branches, Affiliates, agents or employees and shall be entitled to rely upon the
advice of legal counsel selected by them with due care with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.
Without limiting the foregoing, the Administrative Agent may, by notice to the
Borrower, designate any of its branches or Affiliates as the Person to receive
any or all notices (including Borrowing Requests and Interest Election Requests)
to be delivered to the Administrative Agent pursuant to this Agreement.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Borrower. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank having a
combined capital and surplus of at least $500,000,000 (or any Affiliate of such
bank) with an office in New York, New York. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article IX and Section 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

55

--------------------------------------------------------------------------------

 

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share of any expenses incurred for the benefit of the
Lenders by the Administrative Agent, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, on demand, in the amount of such pro rata share, from and against any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, incurred by or asserted against any of them in its
capacity as the Administrative Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by any of them under this
Agreement to the extent the same shall not have been reimbursed by the Borrower;
provided, that, no Lender shall be liable to the Administrative Agent for any
portion of such losses, claims, damages, liabilities or related expenses
resulting from the gross negligence or willful misconduct of the Administrative
Agent or any of its directors, officers, employees or agents. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the outstanding Loans and unused Commitments at the time.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

It is agreed that the Arrangers shall, in their capacities as such, have no
duties or responsibilities under this Agreement or any other Loan Document. No
Arranger shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
the Arrangers in deciding to enter into this Agreement or any other Loan
Document or in taking or not taking any action hereunder or thereunder.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true:

(a)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans the Commitments or this Agreement,

56

--------------------------------------------------------------------------------

 

(b)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(c)(i) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (iii) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(d)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless either (1) clause (a) above is true with respect to a Lender
or (2) a Lender has provided another representation, warranty and covenant in
accordance with clause (d) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent or the Arrangers or their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Article X

Miscellaneous

Section 10.01.Notices.

(a)General. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by telecopy or electronic mail, as follows:

57

--------------------------------------------------------------------------------

 

(i)if to the Borrower, to Zimmer Biomet Holdings, Inc., 345 East Main Street,
Warsaw, IN 46580, Attention of Daniel P. Florin, Executive Vice President and
Chief Financial Officer;

(ii)(A) if to the Administrative Agent for payments and Borrowing Requests, to
Bank of America, N.A., One Independence Center, 101 North Tyron Street, Mail
Code NC1-001-05-46, Charlotte, NC 28255-0001, Attn: Patricia Santos, Phone:
980-387-3794, Email: patricia.santos@baml.com, Fax: 704-625-4200; and (B) if to
the Administrative Agent for any other notices, to Bank of America, N.A., Agency
Management, 900 W Trade Street, Mail Code: NC1-026-06-03, Charlotte, NC
28255-0001, Attn: Erik Truette, Phone 980-387-5451, Fax: 704-409-0015, Email:
erik.m.truette@baml.com; and

(iii)if to a Lender, to it at its address (or telecopy number or electronic mail
address) set forth in Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section; provided, that, any notice or other communication received by the
recipient (i) on or before 5:00 P.M., New York City time, shall be deemed to
have been given on the date of receipt or (ii) after 5:00 P.M., New York City
time, shall be deemed to have been given on the Business Day following the date
of receipt.  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet and intranet websites) pursuant to procedures approved by
the Administrative Agent; provided, that, the foregoing shall not apply to
notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person; provided, further, that, any notice or other communication received
by the recipient (i) on or before 5:00 P.M., New York City time, shall be deemed
to have been given on the date of receipt or (ii) after 5:00 P.M., New York City
time, shall be deemed to have been given on the Business Day following the date
of receipt.

58

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor.

(c)

The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d)

Change of Address, Etc.  Each of the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to

59

--------------------------------------------------------------------------------

 

the Borrower or its securities for purposes of United States Federal or state
securities laws.

Section 10.02.Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or the Commitments have not been terminated.

Section 10.03.Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof (by electronic “pdf”
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and the Lenders and their respective successors and assigns, except that
the Borrower shall not have the right to assign any rights hereunder or any
interest herein, without the prior consent of all the Lenders.

Section 10.04.Successors and Assigns.

(a)Whenever in this Agreement any of the parties is referred to, such reference
shall be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any party that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.

(b)Each Lender other than any Conduit Lender may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided, however, that, (i) except in the case of an
assignment of a Commitment or a Loan to another Lender, an Affiliate of a Lender
or an Approved Fund, (A) each of the Borrower (so long as no Event of Default
shall have occurred and be continuing) and the Administrative Agent must give
its prior written consent to such assignment (which consent in each case shall
not be unreasonably withheld, delayed or conditioned) and (B) the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless it shall be the entire amount of such Lender’s Commitments or
Loans, as applicable; provided, further, that, the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having received notice thereof. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500. Upon acceptance and recording

60

--------------------------------------------------------------------------------

 

pursuant to paragraph (e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, which effective date shall be
at least five (5) Business Days after the execution thereof, (x) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (y) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall (i) continue to be entitled to the benefits of Sections 3.09,
3.10, 3.11 and 10.05, as well as to any fees accrued for its account hereunder
and not yet paid and (ii) continue to be subject to the confidentiality
provisions hereof). Notwithstanding the foregoing, any Conduit Lender may assign
at any time to its designating Lender hereunder without the consent of the
Borrower or the Administrative Agent any or all of the Loans it may have funded
hereunder and pursuant to its designation agreement and without regard to the
limitations set forth in the first sentence of this Section 10.04(b).

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in clause (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or the performance or
observance by the Borrower of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

61

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall maintain at its office referred to in Section
10.01 a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time and any
promissory notes evidencing such Loans (the “Register”). The entries in the
Register shall be conclusive in the absence of manifest error and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. No assignment or transfer of any Loan (or
portion thereof) or any promissory note evidencing such Loan shall be effected
unless and until it has been recorded in the Register as provided in this
Section 10.04(d). Notwithstanding any other provision of this Agreement, any
assignment or transfer of all or part of a promissory note shall be registered
on the Register only upon surrender for registration of assignment or transfer
of the promissory note (and each promissory note shall expressly so provide),
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new promissory notes in the same aggregate principal amount shall be issued
to the designated assignee and the old promissory notes shall be returned by the
Administrative Agent to the Borrower marked “cancelled”. The Register shall be
available for inspection by each party hereto as to its own interests hereunder,
at any reasonable time and from time to time upon reasonable prior notice.

(e)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee together with an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and, if required, the written consent of the Borrower
to such assignment, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register.

(f)Each Lender other than any Conduit Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, however, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto or thereto
for the performance of such obligations, (iii) each Participant shall be
entitled to the benefit of the cost protection provisions contained in Sections
3.09, 3.10 and 3.11 to the same extent as if it was the selling Lender (subject
to the requirements therein, including the requirements under Sections 3.11(h)
and 3.11(i) (it being understood that the documentation required under such
Sections shall be delivered to the participating Lender); provided, that, such
Participant agrees to the provisions of Section 3.13 as if it were an assignee
under paragraph (c) of this Section and shall not be entitled to receive any
greater payment than the amount

62

--------------------------------------------------------------------------------

 

that could have been claimed by the selling Lender had it continued to hold the
interest of such participating bank or other entity, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, and it being
further agreed that the participating Lender will not be permitted to make
claims against the Borrower under Section 3.09(b) for costs or reductions
resulting from the sale of a participation), except that all claims made
pursuant to such Sections shall be made through such participating Lender and
(iv) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such participating Lender in connection with
such Lender’s rights and obligations under this Agreement, and such
participating Lender shall retain the sole right to enforce the obligations of
the Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or thereunder or the amount of
principal of or the rate at which interest is payable on the Loans, extending
the final scheduled maturity of the Loans or any date scheduled for the payment
of interest on the Loans or extending the Commitments).

(g)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”);
provided, that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under this Agreement or any other Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as an Administrative Agent) shall not have
any responsibility for maintaining a Participant Register.

(h)Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Borrower furnished to such Lender;
provided, that, prior to any such disclosure, each such assignee or Participant
or proposed assignee or Participant shall be subject to confidentiality
provisions at least as restrictive as those contained herein.

(i)The Borrower shall not assign or delegate any rights and duties hereunder,
without the prior written consent of all Lenders.

63

--------------------------------------------------------------------------------

 

(j)Any Lender may at any time pledge or otherwise assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank or other central
banking authority; provided, that, no such pledge shall release any Lender from
its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank, the Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Loans made by the assigning Lender hereunder.

(k)Each party hereto hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that, each Lender designating any
Conduit Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such Conduit Lender during such period of
forbearance.

Section 10.05.Expenses, Indemnity.

(a)The Borrower agrees to pay all reasonable out-of-pocket expenses incurred by
(i) the Administrative Agent and the Arrangers in connection with entering into
this Agreement or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (including the reasonable fees, disbursements
and other charges of a single counsel), or (ii) the Administrative Agent, the
Arrangers or any Lender in connection with the enforcement of their rights in
connection with this Agreement and any other Loan Document or in connection with
the Loans made hereunder or thereunder, including the fees and disbursements of
counsel for the Administrative Agent, the Arrangers and, in the case of
enforcement, each Lender.

(b)The Borrower agrees to indemnify the Administrative Agent, the Arrangers,
each Lender, each of their Affiliates and the directors, officers, employees and
agents of the foregoing (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, incurred by
or asserted against any Indemnitee arising out of or in connection with (i) the
consummation of the transactions contemplated by this Agreement (including the
syndication of the credit facilities provided for herein), (ii) any Loan or the
use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement, any Affiliate of any of the foregoing
or any third party (and regardless of whether any Indemnitee is a party
thereto); provided, that, (x) such indemnity shall not, as to any Indemnitee, be
available to the extent that a court of competent jurisdiction has determined by
a final non-appealable judgment that such losses, claims, damages, liabilities
or related expenses result from the gross negligence or willful misconduct of
such Indemnitee and (y) such indemnity shall not apply to losses, claims,
damages, liabilities or related expenses that result from disputes solely
between Lenders.

64

--------------------------------------------------------------------------------

 

(c)To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its respective Affiliates or Related Parties to assert,
and each hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(d)The provisions of this Section 10.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent,
the Arrangers or any Lender. All amounts due under this Section 10.05 shall be
payable on written demand therefor.

Section 10.06.Applicable Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

Section 10.07.Waivers, Amendment.

(a)No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Administrative Agent and the Required Lenders; provided,
however, that, no such agreement shall (i) decrease the principal amount of, or
extend the maturity of any scheduled principal payment date or date for the
payment of any interest on, any Loan, or waive or excuse any such payment or any
part thereof, or decrease any fee or the rate of interest on

65

--------------------------------------------------------------------------------

 

any Loan, without the prior written consent of each Lender directly affected
thereby, (ii) increase or extend the availability of the Commitments without the
prior written consent of such Lender, (iii) amend or modify the provisions of
Section 3.12 or Section 10.04(i), the provisions of this Section 10.07 or the
definition of the “Required Lenders” without the prior written consent of each
Lender or (iv) change the requirement that disbursements made by any Lender be
made ratably with respect to its applicable Commitment without the prior written
consent of each Lender directly affected thereby; provided, further, that, (A)
no such agreement shall amend, modify or otherwise affect the rights or duties
of (w) the Administrative Agent hereunder without the prior written consent of
the Administrative Agent or (x) an Arranger under Section 10.04(b) without the
prior written consent of such Arranger and (B) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 10.07 and any consent by any Lender
pursuant to this Section 10.07 shall bind any assignee of its rights and
interests hereunder. Notwithstanding any of the foregoing, any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five (5) Business Days prior written notice thereof
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.

Section 10.08.Entire Agreement. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the syndication of the Loans and Commitments constitute the entire
contract among the parties relative to the subject matter hereof. Any previous
agreement among the parties not referred to in the immediately preceding
sentence with respect to the subject matter hereof is superseded by this
Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 10.09.Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 10.10.Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

Section 10.11.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and

66

--------------------------------------------------------------------------------

 

are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

Section 10.12.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after such setoff and application made by such Lender, but
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 10.12 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.

Section 10.13.Jurisdiction: Consent to Service of Process.

(a)The Borrower irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender or any Related Party of any of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of such courts and
agrees that all claims in respect of any action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each party hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action, litigation or proceeding relating to this Agreement or any other
Loan Document against the Borrower or any of its properties in the courts of any
jurisdiction.

(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other

67

--------------------------------------------------------------------------------

 

Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 10.14.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

Section 10.15.Confidentiality. The Administrative Agent and the Lenders
expressly agrees, for the benefit of the Borrower and the Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Borrower and the
Subsidiaries containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or to any
direct or indirect counterparty to a Hedge Agreement or to any credit insurance
provider relating to the Borrower or its Subsidiaries and their obligations, (g)
with the consent of the Borrower, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized ratings
agency, or (i) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower and the Subsidiaries. For the purposes of
this Section, “Confidential Information” shall mean all information, including
material nonpublic information within the meaning of Regulation FD promulgated
by the SEC (“Regulation FD”), received from the Borrower and the Subsidiaries
relating to such entities or their respective businesses, other than (x) any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by such entities and (y) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided, that, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with

68

--------------------------------------------------------------------------------

 

its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person customarily
accords to its own confidential information; provided, however, that, with
respect to disclosures pursuant to clause (b) (other than any such disclosure in
connection with any routine compliance examination or examination of the
financial condition of such Lender by such regulatory authority) and clause (c)
of this Section, unless prohibited by law or applicable court order, each Lender
and the Administrative Agent shall attempt to notify the Borrower and the
Subsidiaries of any request by any governmental agency or representative thereof
or other Person for disclosure of Confidential Information after receipt of such
request, and if reasonable, practicable and permissible, before disclosure of
such Confidential Information. It is understood and agreed that the Borrower and
the Subsidiaries and their respective Affiliates may rely upon this Section
10.15 for any purpose, including without limitation to comply with Regulation
FD. Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative or other agent of such party) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. The preceding sentence is
intended to cause the transactions contemplated hereby not to be treated as
having been offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions) of the
Treasury Regulations promulgated under the Code, and shall be construed in a
manner consistent with such purpose.

Section 10.16.USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
PATRIOT Act and the Beneficial Ownership Regulation, and the Borrower agrees to
provide such information from time to time to such Lender and the Administrative
Agent, as applicable.

Section 10.17.No Fiduciary Relationship. The Borrower, on behalf of itself and
its Affiliates, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Affiliates, on the one hand, and the Credit Parties and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Credit Parties or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The Credit
Parties and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Credit Parties or their Affiliates has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates.

Section 10.18.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan

69

--------------------------------------------------------------------------------

 

Document may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.19.Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate

Section 10.20.Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Acceptances, amendments or other modifications,
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[Rest of page left intentionally blank]

 

 

70

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZIMMER BIOMET HOLDINGS, INC.,

 

 

By:

 

/s/ Daniel P. Florin

Name:

 

Daniel P. Florin

Title:

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 




 

[Signature Page — Zimmer Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

By:

 

/s/ Erik M. Truette

Name:

 

Erik M. Truette

Title:

 

Vice President

 

 

 

 

[Signature Page — Zimmer Credit Agreement]

 

--------------------------------------------------------------------------------

 

Name of Lender: BANK OF AMERICA, N.A.

To execute this Agreement as a Lender:

 

 

By:

 

/s/ Darren Merten

Name:

 

Darren Merten

Title:

 

Vice President

 

 




[Signature Page — Zimmer Credit Agreement]

 

--------------------------------------------------------------------------------

 

Name of Lender: Wells Fargo Bank, National Association

 

To execute this Agreement as a Lender:

 

 

By:

 

/s/ Christine Gardiner

Name:

 

Christine Gardiner

Title:

 

Director

 

 

 

[Signature Page — Zimmer Credit Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01

EXISTING JAPANESE DEBT

Indebtedness of Zimmer Biomet G.K. to Sumitomo Mutsui Banking Corporation under
(a) a  ¥11.7 billion term loan agreement dated as of May 24, 2012, and (b) a
¥21.3 billion term loan agreement dated as of September 22, 2017, each as
amended from time to time.

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

 

Lender

Commitment

Bank of America, N.A.

$450,000,000

Wells Fargo Bank, National Association

$450,000,000

 

 

Total

$900,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02

existing liens

 

 

1.

The Borrower or its Subsidiaries have non-material Liens on property not
exceeding in the aggregate $1,000,000.

 

2.

Liens on property acquired in connection with the acquisition of Biomet, Inc.
permitted to remain outstanding after the closing date of the acquisition
pursuant to the Agreement and Plan of Merger by and among the Company, Owl
Merger Sub, Inc., and LVB Acquisition, Inc. dated as of April 24, 2014.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.06

transactions with AFFILIATES

 

 

Transactions with Affiliates contemplated by the Agreement and Plan of Merger by
and among the Company, Owl Merger Sub, Inc., and LVB Acquisition, Inc. dated as
of April 24, 2014.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF BORROWING REQUEST

 

[Date]

 

To: Bank of America, N.A., as Administrative Agent.

 

Ladies and Gentlemen:

The undersigned, Zimmer Biomet Holdings, Inc., a Delaware corporation (the
“Borrower”) refers to the Credit Agreement, dated as of December 14, 2018 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among the Borrower, the Lenders named therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

The Borrower hereby [gives you] [confirms its prior oral] notice to you pursuant
to Section 2.03 of the Agreement that it [requests] [has requested] a Borrowing
under the Agreement, and in that connection sets forth below the terms on which
such Borrowing [is] [has been] requested to be made:

 

 

(a)

Date of Borrowing: ____________ (which is a Business Day).

 

(b)

Principal amount of Borrowing1: $____________.

 

(c)

Interest rate basis: _______________.

[Type of Borrowing]

 

(d)

Interest Period of ________ and the last day thereof: _________________.2

 

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 5.02(c) and (d) of the
Agreement have been satisfied. Any amounts borrowed shall be deposited in  the
following account: _________________ located at _______.

 

1 

In the case of (a) a Eurodollar Borrowing not less than $5,000,000 (and in
integral multiples of $1,000,000) and (b) an ABR Borrowing, not less than
$5,000,000 (and in integral multiples of $1,000,000) or greater than the total
applicable Commitments then available.

 

2 

Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Borrower has caused this Borrowing Request
to be executed by a duly authorized officer as of the date first written above.

 

ZIMMER BIOMET HOLDINGS, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

 

1.         Assignor:

[Assignor [is][is not] a Defaulting Lender.]

2.         Assignee:

[and is an Affiliate/Approved Fund of [identify Lender]3]

 

3.         Borrower:

Zimmer Biomet Holdings, Inc., a Delaware corporation.

 

4.         Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

3 

Select as applicable.

 

--------------------------------------------------------------------------------

 

5.         Credit Agreement:

Credit Agreement dated as of December 14, 2018 among the Borrower, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent

 

6.         Assigned Interest:

 

Aggregate Amount of Commitments/Loans for all Lenders1*

Amount of Commitments/Loans Assigned*

Percentage Assigned of Commitments/Loans5

$

$

%

$

$

%

$

$

%

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[signature page follows]

 

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.



4 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders.

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

 

 

Title:

[Consented to and]6 Accepted:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

 

 

Title:

[Consented to:

 

 

 

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

 

 

Title:]7

 

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Agreement.

6 

To be added only if the consent of the Borrower is required by the terms of the
Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1

 



 

 

STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.  

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 10.04(b) and of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.04(b) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.03 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Non-U.S. Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

 

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

 

3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 

[See Attached]

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 14, 2018 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among Zimmer Biomet Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, as Administrative Agent.

Pursuant to the provisions of Section 3.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF LENDER]

By:                                                      

Name:

Title:

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 14, 2018 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among Zimmer Biomet Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., Administrative Agent.

Pursuant to the provisions of Section 3.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF PARTICIPANT]

By:                                                      

Name:

Title:

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 14, 2018 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among Zimmer Biomet Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a “10 percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 14, 2018 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among Zimmer Biomet Holdings, Inc. (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

By:

Name:

Title:

 

Date:          , 20[ ]

 

 

 